COURT OF APPEALS OF VIRGINIA


            Present: Chief Judge Huff, Judges Alston and AtLee
            Argued by teleconference
PUBLISHED




            TERRANCE KEVIN HALL
                                                                                OPINION BY
            v.     Record No. 0481-17-3                                 JUDGE RICHARD Y. ATLEE, JR.
                                                                              JANUARY 9, 2018
            COMMONWEALTH OF VIRGINIA


                              FROM THE CIRCUIT COURT OF THE CITY OF LYNCHBURG
                                           F. Patrick Yeatts, Judge

                           Yvonne Z. Schewel (Yvonne Z. Schewel LLC, on brief), for
                           appellant.

                           John I. Jones, IV, Assistant Attorney General (Mark R. Herring,
                           Attorney General, on brief), for appellee.


                   A judge of the Circuit Court of the City of Lynchburg sentenced Terrance Kevin Hall to

            three mandatory minimum periods of incarceration in connection with his pleas of guilty to

            certain drug distribution offenses. On appeal, Hall argues that the circuit court erred when it

            imposed those mandatory minimum sentences. We disagree, and affirm.

                                                     I. BACKGROUND

                   The evidence is undisputed. On three dates in late 2014, Hall sold cocaine. The

            Commonwealth charged him with three counts of distribution of cocaine, second or subsequent

            offense, in violation of Code § 18.2-248, and the circuit court later convicted him of those

            offenses.1 Sentencing occurred in February 2017. On the day of sentencing, just before Hall’s

            hearing was to begin, his attorney provided the Commonwealth a copy of a two-page summary


                   1
                     Because two of the drug sales occurred near a school, the circuit court also convicted
            Hall of two separate felony counts of distribution of drugs in a school zone. Hall did not
            challenge those convictions.
of the three drug transactions that formed the basis for his charges. The document was

handwritten by Hall, and the last paragraph stated:

               I’m sorry I don’t have any information as far as the supplier goes.
               The only knowledge I had of the man was a phone number. We
               did not really associate on a personal level[;] the relationship was
               purely business. I only called and placed an order and I’d meet
               him, that was the extent of our relationship. He would only be
               recognizable to me by sight.

During the sentencing hearing, Hall moved the circuit court not to impose the mandatory

minimum periods of incarceration (“the mandatory minimums”) otherwise required upon a

conviction of a second or subsequent offense of distribution of cocaine. Hall provided a written

motion to the circuit court, which included the handwritten document as an attachment.

       Code § 18.2-248(C) contains a five-factor test (“the safety valve provision”). If a trial

court finds that a defendant has complied with all five factors, the mandatory minimums do not

apply. Hall’s motion addressed each factor, and he argued that because he had satisfied all five

factors, the mandatory minimums were inapplicable. The only factor about which the parties

disagreed was subpart “e,” which requires that “[n]ot later than the time of the sentencing

hearing, the person has truthfully provided to the Commonwealth all information and evidence

the person has concerning the offense or offenses that were part of the same course of conduct or

of a common scheme or plan.” The circuit court denied Hall’s motion, finding that “the motion

is not timely and there has not been compliance with the statute.” For each of the three counts of

cocaine distribution, second or subsequent offense, the circuit court sentenced Hall to five years

in the penitentiary, with two years suspended, for a total sentence on those charges of fifteen

years in the penitentiary with six years suspended. Hall then noted this appeal.

                                          II. ANALYSIS

       We review sentencing decisions for abuse of discretion. Commonwealth v. Greer, 63
Va. App. 561, 567, 760 S.E.2d 132, 135 (2014). When those decisions “involve the
                                               -2-
interpretation of a statute or the common law, such an interpretation is a question of law

reviewed de novo on appeal.” Id. at 568, 760 S.E.2d at 135. In this case, the circuit court

convicted Hall of three counts of distribution of cocaine, second or subsequent offense, in

violation of Code § 18.2-248(C). That subsection provides that any person convicted of a second

or subsequent offense of distribution of cocaine “may, in the discretion of the court or jury

imposing the sentence, be sentenced to imprisonment for life or for any period not less than five

years, three years of which shall be a mandatory minimum term of imprisonment to be served

consecutively with any other sentence.” However, later in Code § 18.2-248(C), the safety valve

provision states as follows:

                      The mandatory minimum term of imprisonment to be
               imposed for a violation of this subsection shall not be applicable if
               the court finds that:

                      a. The person does not have a prior conviction for an
               offense listed in subsection C of [Code] § 17.1-805;

                      b. The person did not use violence or credible threats of
               violence or possess a firearm or other dangerous weapon in
               connection with the offense or induce another participant in the
               offense to do so;

                       c. The offense did not result in death or serious bodily
               injury to any person;

                      d. The person was not an organizer, leader, manager, or
               supervisor of others in the offense, and was not engaged in a
               continuing criminal enterprise as defined in subsection I; and

                      e. Not later than the time of the sentencing hearing, the
               person has truthfully provided to the Commonwealth all
               information and evidence the person has concerning the offense or
               offenses that were part of the same course of conduct or of a
               common scheme or plan, but the fact that the person has no
               relevant or useful other information to provide or that the
               Commonwealth already is aware of the information shall not
               preclude a determination by the court that the defendant has
               complied with this requirement.



                                               -3-
       This appeal raises a question similar to that in Sandidge v. Commonwealth, 67 Va. App.
150, 793 S.E.2d 836 (2016). In that case, Sandidge’s attempt to invoke the safety valve

provision of Code § 18.2-248(C) came only after the start of the sentencing hearing. As is the

case here, the only factor at issue in Sandidge was subpart “e.” Sandidge argued on appeal that

the statutory language from subpart “e” requiring that the disclosure of information be made

“[n]ot later than the time of the sentencing hearing” meant only that the disclosure of information

needed to occur prior to the end of the sentencing hearing. Id. at 158, 793 S.E.2d at 840. The

Commonwealth argued that such language meant that the disclosure needed to occur prior to the

beginning of the sentencing hearing. Id. A panel of this Court agreed with the Commonwealth

and held that “the phrase ‘[n]ot later than the time of the sentencing hearing’ means prior to the

commencement of the sentencing hearing.” Id. at 160, 793 S.E.2d at 841 (alteration in original).

Because Sandidge had not provided his information until after the sentencing hearing had begun,

it was untimely and his sentence was affirmed.

       Here, Hall argues that he complied with the requirement that disclosure occur prior to the

beginning of the sentencing hearing. He acknowledges that Sandidge held that providing the

information at any time after the commencement of the sentencing hearing is per se untimely.

He urges us to validate his suggested corollary: providing that information at any time before the

commencement of the sentencing hearing is per se timely, and thus Hall’s disclosure here

satisfied subpart “e.” This is an oversimplification, because it fails to account for the

requirement that the information disclosed be truthful and complete.

       The safety valve provision of Code § 18.2-248(C) is unambiguous. Sandidge, 67
Va. App. at 157, 793 S.E.2d at 840. Thus we apply the plain meaning of the words rather than

resorting to any rule of statutory construction. Kohl’s Dep’t Stores v. Va. Dep’t of Taxation, 294
Va. 57, 65, 803 S.E.2d 336, 340 (2017). Furthermore, “it is our duty to interpret the several parts

                                                -4-
of a statute as a consistent and harmonious whole so as to effectuate the legislative goal.” Va.

Elec. & Power Co. v. Bd. of Cty. Supervisors, 226 Va. 382, 387-88, 309 S.E.2d 308, 311 (1983).

Subpart “e” contains not just a timing component for the provision of information (“[n]ot later

than the time of the sentencing hearing”) but also an accuracy and completeness component

(“truthfully provided . . . all information and evidence”).

               This requirement of truthfulness is meaningless unless the
               Commonwealth has an opportunity to assess and validate the
               defendant’s information. Without the ability to test a statement for
               veracity and completeness, courts would be required to assume the
               truth, and the full disclosure, of statements given by a felon at
               sentencing for the purpose of avoiding a decade-long mandatory
               prison term. Given the strong incentive any defendant has to avoid
               such a lengthy sentence, the General Assembly quite reasonably
               drafted a statute that permits the courts and the Commonwealth to
               guard against the provision of false and/or incomplete information.

Sandidge, 67 Va. App. at 159-60, 793 S.E.2d at 841. In order to comply with subpart “e,” a

defendant must provide the information not just “prior to the commencement of the sentencing

hearing,” id. at 160, 793 S.E.2d at 841, but far enough in advance of that hearing to permit the

Commonwealth to “test [the] statement for veracity and completeness,” id. at 159, 793 S.E.2d at

841.2 Only when information is verified in this way can a trial court determine that a defendant

has complied with subpart “e.”

       Although we recognize the utility a brighter line would provide, we cannot prospectively

declare that providing information a certain number of hours or days before the start of a



       2
           There is no practical reason evident from the record that Hall could not have provided
his information further in advance of the sentencing hearing. Although we recognize that
frequently, a defendant does not decide to plead guilty to a criminal charge until shortly before
trial, in the cases on appeal here, Hall entered his pleas over the course of several months in the
Fall of 2016. On December 28, 2016, he pleaded guilty to the final charge on appeal, and the
circuit court continued all of the cases to February 22, 2017 for sentencing. That left Hall with
nearly two months during which to decide whether to attempt to avail himself of the safety valve
provision, and to provide information necessary to comply with subpart “e” of that provision.

                                                -5-
sentencing hearing will or will not be timely.3 “[S]ince such restrictive language is not written in

the statute it may not be added under the guise of interpretation.” S. Ry. Co. v. Commonwealth,

206 Va. 831, 836, 147 S.E.2d 72, 75 (1966). Trial courts must make that determination

case-by-case, because the assessment of timeliness (like the related requirements of truthfulness

and completeness) is a qualitative undertaking, not a quantitative one. Here, we find that Hall’s

disclosure of information moments before the start of the sentencing hearing was untimely,

because it did not afford the Commonwealth the opportunity “to test [the] statement for veracity

and completeness.” Sandidge, 67 Va. App. at 159, 793 S.E.2d at 841.4 This failure left the

circuit court unable to determine whether Hall had complied with subpart “e.”

                                         III. CONCLUSION

       Hall’s attempt to avoid imposition of the mandatory minimum sentences by complying

with the safety valve provision of Code § 18.2-248(C) came too late, failing to afford the

Commonwealth the opportunity to assess his information “for veracity and completeness.” Id. at

at 159, 793 S.E.2d at 841. This failure left the circuit court unable to determine whether Hall had

complied with subpart “e” of the safety valve provision. For these reasons, the circuit court did

not abuse its discretion when it imposed the mandatory minimum sentences upon Hall.

                                                                                          Affirmed.




       3
         Indeed, as the Commonwealth acknowledged at oral argument in this case, there could
be circumstances when disclosure just before sentencing, as occurred here, might satisfy subpart
“e.” Oral Argument Audio at 11:31 to 11:46 (Dec. 7, 2017).
       4
          Bearing further on the issue of veracity and completeness, it is noteworthy that during
the presentence investigation, Hall was uncooperative when asked by the probation officer about
his level of drug involvement in the community. Additionally, Hall denied affiliation with any
gang, despite, according to Virginia Department of Corrections records, being a confirmed
member of the “Crips” gang.
                                                 -6-